Modified and Extended Opinion of the Court by
William Rogers Clay, Commissioner
Reversing.
In onr former opinion we overlooked the fact that there were two judgments appealed from, one rendered October 26, 1910, settling the question of the ownership of the land in controversy, and the other rendered November 5, 1910, being a personal judgment against Walter Kelly, executor. Being of the opinion that the question of the ownership of the land was properly decided, but that the personal judgment against Walter Kelly, executor, was erroneous, it follows that the judgment of October 26, 1910, should be affirmed, while the judgment of November 5,1910, should have been reversed.
As both appellants and appellees won in part and lost in part, we conclude that only half of the cost of the transcript of this appeal should be taxed as costs and paid by appellees.
Judgment of October 26,1910, is affirmed. Judgment of November 5,1910, is reversed and cause remanded for proceedings consistent with our former opinion.